        Case 2:20-cv-01257-MSG Document 17 Filed 10/14/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF PENNSYLVANIA

____________________________________
LUIS ANGEL SIERRA                    |          Case Number 2:20-cv-1257
      Plaintiff                      |
                                     |
             vs.                     |
                                     |
EXPERIAN INFORMATION                 |
SOLUTIONS, INC., et. al.             |
      Defendants                     |
____________________________________|

                            STIPULATION OF DISMISSAL

       IT IS HEREBY STIPULATED AND AGREED, by and between the Plaintiff, LUIS
ANGEL SIERRA, and the defendant, EXPERIAN INFORMATION SOLUTIONS, INC., that the
above entitled action is hereby dismissed with prejudice as to EXPERIAN INFORMATION
SOLUTIONS, INC., and without attorney’s fees and costs against any party, pursuant to Rule
41(a) of the Federal Rules of Civil Procedure.


                                                       Vullings Law Group, LLC

                                                BY:    /s/ Brent F. Vullings_____________
                                                       Brent F. Vullings, Esq.
                                                       Attorney for Plaintiff
                                                       Luis Angel Sierra


                                                       Jones Day

                                                BY:    /s/ Christopher J. Pottmeyer_______
                                                       Christopher J. Pottmeyer, Esq.
                                                       Attorney for Defendant
                                                       Experian Information Solutions, Inc.


                                                       IT IS SO ORDERED.


                                                       _____________________________
                                                                               J.
